DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: After careful consideration of the Applicant’s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of a method, comprising: advancing, toward a native heart valve of a heart of a patient, apparatus comprising: a core having a central longitudinal axis, having a first portion having a first perimeter in a first transverse plane to the central longitudinal axis, having a second portion having a second perimeter in a second transverse plane to the central longitudinal axis that is distal to the first transverse plane, the second perimeter being a smallest perimeter of the core, and tapering in a distal direction from the first portion to the second portion of the core; wherein a first ventricular arm is articulatable with respect to a first atrial arm at a first articulation site, a second ventricular arm is articulatable with respect to a second atrial arm at a second articulation site, the first and second articulation sites are adjacent to the smallest perimeter of the core, and the tapering of the core defines a minimum nonzero angle of the first and second atrial arms with respect to the central longitudinal axis; and subsequently to the advancing, clamping a first native leaflet of the native heart valve between the first atrial arm and the first ventricular arm and a second native leaflet of the native heart valve between the second atrial arm and the second ventricular arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


11/30/21